Citation Nr: 1130266	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral shoulder injury.

2.  Entitlement to service connection for bilateral eye ailment, to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from December 1973 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in June 2007, July 2010 and January 2011 for further development.   

As noted in the Board's prior remands, in the Veteran's November 2001 formal claim for compensation, he also claimed entitlement to service connection for residuals of left knee injury.  The Board has referred this issue back to the RO for appropriate action.  However, it does not appear that any further action has been done.  Thus, this issue is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of bilateral shoulder injury were not manifested during the Veteran's active duty service or for many years thereafter, nor are any residuals of bilateral shoulder injury otherwise related to such service or to any injury during service. 

2.  The Veteran has been diagnosed with refractive error of the eyes, which is not a disability for the purposes of entitlement to VA compensation benefits.


CONCLUSIONS OF LAW

1.  Residuals of bilateral shoulder injury were not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for refractive error is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2002 and June 2007 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2002, which was prior to the June 2002 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the June 2007 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the June 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Board has previously remanded these issues in order to afford the Veteran appropriate VA examinations.  With respect to the Veteran's claim for residuals of bilateral shoulder injury, the Veteran was afforded VA examinations in November 2007 and August 2010.  Further, as these examinations were found to be insufficient, the August 2010 VA examiner also issued an opinion in February 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports and opinion obtained contain sufficient information to decide this issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  

With respect to the Veteran's bilateral eye ailment, the Veteran was afforded VA examinations in November 2007 and February 2011 with an April 2011 addendum.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports with addendum contain sufficient information to decide this issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  

Thus, the Board finds that a further examination is not necessary.  The RO has met its duty to assist and substantially complied with the Board's prior remands.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Further, the January 2011 Board remand directed the RO to reconsider the issue of bilateral eye ailment and issue a supplemental statement of the case, which was done in May 2011.  Thus, again, the RO has complied with the Board's prior remand.  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of Bilateral Shoulder Injury

The present appeal includes the issue of entitlement to service connection for residuals of bilateral shoulder injury.  Service treatment records included an October 1975 treatment record, which showed that the Veteran complained of sore shoulders for seven days.  Further, a follow up treatment record showed that the Veteran complained of right shoulder soreness for two weeks and an impression of probable right bursitis was given.  However, a November 1987 service examination prior to discharge showed that the Veteran's upper extremities were clinically evaluated as normal.  Further, in his contemporaneous medical history, the Veteran expressly denied having a painful or "trick" shoulder.  

The first post service medical evidence concerning any shoulder disability was a June 2002 VA treatment record, which showed that the Veteran complained of right shoulder pain.  It was noted that the Veteran was mechanic.

The Veteran was afforded a VA examination in November 2007.  The claims file was reviewed.  At the examination, the Veteran reported developing left shoulder pain in 1986, but there was no history of trauma.  The examiner diagnosed the Veteran with chronic left shoulder strain.  However, no etiological opinion was given.  

In its July 2010 remand, since the examiner failed to give an etiological opinion, the Board determined that the November 2007 VA examination was insufficient for appellate review and remanded the case in order to afford the Veteran another VA medical examination.  

The Veteran was afforded another VA examination in August 2010.  The claims file was reviewed.  It was observed that June 2002 x-rays of the shoulders showed mild degenerative changes of the of both shoulders.  The diagnosis was mild osteoarthritis of both shoulders.  After reviewing the claims file, the examiner determined that the Veteran's bilateral shoulder disability was not caused by or a result of active duty service.  However, the examiner based his opinion on incorrect information because despite the incident in service noted above, he indicated that there was no documentation in the service treatment records that the Veteran had ever complained of or was treated for any shoulder condition.  Thus, the Board found that the August 2010 VA examination was insufficient for appellate review given the documented incident in service.  Accordingly, the claims file was returned to the same examiner for a new opinion.

In a February 2011 opinion, the same examiner reviewed the claims file and discussed the incidents in service.  The examiner indicated that as there was no follow up visit for his shoulders, he assumed that it was no longer an issue for the Veteran especially given that he had several future medical visits for unrelated conditions.  He also observed that nothing was reported at the time of discharge.  He indicated that his current shoulder disability could potentially be caused by his career as a mechanic.  Further, the x-rays showed that the mild degenerative joint disease of both shoulders was the same on either side.  In other words, the right side was not worse than the left side despite that it was the right shoulder that was diagnosed with probable bursitis in service.  If the probable bursitis was implicated in his right shoulder degenerative joint disease, it would be expected to see a greater degree of deterioration on x-ray.  Therefore, the acute bursitis limited to the right shoulder had fully resolved and would not be the cause of the symmetrically affected bilateral shoulder degenerative joint disease, first noted 27 years later.  

Given that the claims file was reviewed by the examiner and the opinion sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient for appellate review and of high probative value.  

Therefore, based on the evidence of record, the Board concludes that service connection for residuals of bilateral shoulder injury is not warranted.  Although service treatment records document an instance of right shoulder pain diagnosed as probable bursitis, there is no competent medical evidence linking the Veteran's current bilateral shoulder disability to service.  The Board finds it significant that the upper extremities were evaluated as clinically normal at the time of the Veteran's discharge.  Importantly, after reviewing the claims file and examining the Veteran, in a February 2011 opinion, the VA examiner found that the Veteran's current shoulder disability was not related to service and provided a detailed rationale for this opinion.  Further, there was no evidence of arthritis within one year of discharge so the service incurrence of degenerative joint disease may not be presumed.  Moreover, it was approximately 15 years after the Veteran's discharge from active duty service before any medical evidence of a shoulder disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
 
The Board also acknowledges the Veteran's assertions relating his current shoulder  disability to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service, and there is an incident concerning the right shoulder documented in the service treatment records.  He is also competent to report a continuity of symptoms since service.  However, the Board must assign no probative weight to the Veteran's current assertions that he injured his left shoulder in service or that his shoulder symptoms have continued to the present as they are inconsistent with the other evidence of record.  For example, the Veteran reported seeking treatment for his left shoulder while in service.  However, while numerous other unrelated disorders are documented, service treatment records are silent with respect to any treatment for left shoulder problems.  Moreover, after the October 1975 incident concerning the right shoulder, follow up treatment records are silent with respect to any further problems concerning the right shoulder.  The VA examiner indicated that this was evidence that his right shoulder problem had resolved.  Further, at the time of discharge, the Veteran expressly denied any shoulder problems.  It would be reasonable to assume that if he was having shoulder problems, he would have reported at the time of his discharge.  These inconsistencies diminish his credibility.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his shoulders since service if he was in fact experiencing them.  Again, the first evidence of any complaints is approximately in 2002 when he sought treatment at the VA, which as noted above was approximately 15 years after his discharge from active duty service.  At that time, he indicated that he was a mechanic, but did not provide any evidence indicating that he had injured his shoulders in service.  His  failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that he reports any injuries to the left shoulder during service as well as a continuity of symptoms of both shoulders since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Thus, given the Veteran's lack of credibility, his statements are outweighed by the other evidence of record, specifically the February 2011 opinion, which found no link to service.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for residuals of bilateral shoulder injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Eye Ailment

The Veteran is also seeking service connection for bilateral eye ailment, to include as secondary to diabetes mellitus, type II.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R.  §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service treatment records showed that in March 1977, the Veteran presented with a swollen left eye.  The impression was viral conjunctivitis versus allergic conjunctivitis.  A July 1979 record showed that the Veteran presented with a foreign body in his right eye, but on examination, it was gone and the Veteran's vision was 20/20 in both eyes.  An October 1979 record showed that the Veteran presented with an irritated right eye and a foreign body was removed.  A follow up record showed that there was no abrasion visual and the assessment was conjunctivitis.  Another January 1982 treatment record showed that the Veteran presented with a swollen right eye.  The assessment was hordeolum, right upper eye lid.  The November 1987 service examination prior to discharge showed that the Veteran's eyes were clinically evaluated as normal and his vision was 20/15 in both eyes.  In his contemporaneous medical history, the Veteran denied having any eye trouble.  

The first post service medical evidence concerning an eye disability is a June 2004 VA treatment record, which indicated that there was no evidence of any diabetic retinopathy.  

The November 2007 VA examination gave a diagnosis of poor vision, which was not related to diabetes as the Veteran had no diabetic retinopathy.  

The Veteran was afforded another VA examination in February 2011.  The Veteran reported that he had no trouble with his eyes except when reading if he does not wear his glasses.  He did report having a sliver of metal removed from one of his eyes in the 1980s.  He indicated that in 2008, his Kaiser optometrist thought he saw something and referred him to an ophthalmologist, who did not see anything.  He was diagnosed with diabetes mellitus, type II, in 1992.  After examining the Veteran's eyes, the impression was refractive error and diabetes with no diabetic retinopathy.  

In an April 2011 addendum, the examiner indicated that she reviewed the claims file and noted all of the incidents in service concerning the Veteran's eyes.  She reported that he had minor issues with conjunctivitis, a foreign body and a hordeolum between 1977 and 1983, which all resolved completely without sequelae.  She determined that the Veteran had absolutely no eye ailment.  Rather, he merely had refractive error, which is a naturally occurring phenomenon that required glasses.  He had correctable 20/20 at distance and near in each eye.  There was no diabetic retinopathy at this time, or at any time in the past.  

Given that the claims file was reviewed by the examiner and the examination report with addendum sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Initially, the Board observes that the Veteran has claimed that he has an eye ailment due to his diabetes mellitus, type II.  Although the medical evidence clearly showed that the Veteran does not have diabetic retinopathy, importantly, service connection has not been established for diabetes mellitus, type II.  In fact, service connection was denied in the July 2010 Board decision.  Accordingly, there is no basis for awarding service connection under a secondary theory of entitlement.  See 38 C.F.R. § 3.310.  

Based on the medical evidence of record, it appears that the only eye ailment that the Veteran has been diagnosed with is refractive error.  Importantly, after examining the Veteran and reviewing the claims file, the VA examiner clearly determined that he only had refractive error.  In other words, there was no superimposed disease or injury.  Again, the Veteran's refractive error is not a disability for VA compensation purposes.  Further, there is no medical evidence to suggest any deficit of visual acuity beyond what was attributed to refractive error.  

Moreover, with respect to this issue, the Veteran is not competent to diagnosis a current eye disability.  Given that examinations and tests are necessary, the Board finds that medical expertise is required to diagnosis this type of medical disability.  The Veteran has not demonstrated that he has the necessary medical training to diagnosis an eye disability.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for bilateral eye ailment.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for residuals of bilateral shoulder injury and bilateral eye ailment is not warranted.  The appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


